MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-17-00969-CR

Charles Joseph Dukes, Appellant             Appealed from the 10th District Court of
                                            Galveston County. (Trial Court No.
v.                                          16CR3036). Memorandum Opinion
                                            delivered Per Curiam.
The State of Texas, Appellee


TO THE 10TH DISTRICT COURT OF GALVESTON COUNTY,
GREETINGS:

      Before our Court of Appeals on May 8, 2018, the cause upon appeal to revise
or reverse your judgment was determined. Our Court of Appeals made its order in
these words:
      Today the Court heard appellant’s motion to dismiss the appeal. The Court
orders the appeal DISMISSED in accordance with its opinion.

      We further order the mandate be issued immediately. We further order this
decision certified below for observance.


      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, Texas, May
14, 2018.